Citation Nr: 0209085	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  02-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
and neck injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a left 
foot and ankle injury.

5.  Entitlement to service connection for a testicle 
condition.

6.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from December 1979 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2002, 
which denied an application to reopen previously denied 
claims for service connection for a psychiatric disorder and 
residuals of a head and neck injury, and denied service 
connection for residuals of a back injury, residuals of a 
left foot and ankle injury, a testicle condition, and alcohol 
abuse.  

In his substantive appeal received in April 2002, the veteran 
requested a hearing before a member of the Board to be held 
at the RO (i.e., Travel Board hearing).  The Board must 
remand this case to the RO for purposes of arranging susch a 
hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).  
Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




